237 F.2d 917
Max FOGEL et al., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12756.
United States Court of Appeals Sixth Circuit.
Oct. 17, 1956.

John Driskill, Cincinnati, Ohio, for petitioners.
Charles K. Rice, John Potts Barnes, Rollin H. Transue, Lee A. Jackson, I. Henry Kutz and John J. Kelley, Jr., and S. Dee Hanson, Washington, D.C., for respondent.
Before McALLISTER, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the decision herein reviewed be and is hereby affirmed upon the opinion of the Tax Court.